Jenkins, P. J.
In the instant claim to certain personal property advertised for sale by an administrator, the jury found for the administrator against the claimant. The evidence was conflicting, and the trial judge refused a new trial. The motion for new trial contains only the general grounds. Under the claimant’s evidence, his title and right to the property in question was based on certain alleged oral agreements made with the deceased intestate prior to her death. This evidence of the claimant’s witnesses was contradicted by some slight testimony for the administrator, which was not merely of a *503negative character, that he and his witnesses did not know of any such agreements, but was sufficient to authorize the jury to find, if they believed that testimony, that the alleged agreements with the former owner, whereby she transferred title to the claimant, had never in fact been made. A verdict for the claimant not being absolutely demanded, this court will not interfere with the discretion of the trial judge in refusing a new trial.
Decided February 9, 1923.
Levy and claim; from Jenkins superior court — Judge Strange. April 13, 1922.
Boylcin & Hollingsworth, William Woodrum, for plaintiff in error.
A. S. Anderson, G. G. Delete, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.